UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 01-11361


                In the Matter of: CANDACE JOHNSTON,

                                                                    Debtor.


                         UNITED STATES OF AMERICA

                                                                  Appellee,

                                  versus

                            CANDACE JOHNSTON,

                                                                 Appellant.


            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:00-CV-397-Y)

                            September 17, 2002


Before REAVLEY, BARKSDALE, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Having heard oral argument, and reviewed the briefs and

pertinent   parts   of   the   record,   the   judgment   is   affirmed   for

essentially the reasons stated by the district court.

                                                                AFFIRMED




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.